UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6571




IN RE:   WILLIAM LEWIS,




                                                         Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   July 27, 2005                 Decided:   August 5, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             William Lewis petitions for writ of mandamus, seeking an

order compelling the United States Parole Commission to release him

on parole.     Mandamus relief is available only when the petitioner

has a clear right to the relief sought.           See In re First Fed. Sav.

& Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                 Mandamus is a

drastic     remedy    and   should   only    be    used    in    extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Moreover, jurisdiction to grant mandamus relief against an agency

of the United States lies with the district courts, not this court.

28 U.S.C. § 1361 (2000); 28 U.S.C. § 1651 (2000) (providing that

this court’s authority under All Writs Act extends only to issuance

of   writs     necessary    or   appropriate       in     aid    of   appellate

jurisdiction).

             The relief sought by Lewis is not available by way of

mandamus.    Accordingly, although we grant Lewis’ motion to proceed

in forma pauperis, we deny the petition for writ of mandamus.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED




                                     - 2 -